CalhooN, J.,
delivered the opinion of the court.
The constitution of 1890 went into operation on November 1 of that year. Sec. 101 of that instrument is: “Statutes of limitations in civil causes shall not run against the state or any subdivision or municipal corporation thereof.” Its effect was to immediately stop the running of the statute against counties on pending contracts, where the bar was not complete, as well as on future contracts. Adams v. Illinois, etc., R. R. Co., 71 Miss., 752; 15 So., 640.

Reversed and remanded.